Bell, J.
1. A person in control of premises may be responsible even to a trespasser for injuries caused by pitfalls, man-traps, or other like contrivances so dangerous in character as to imply a disregard of consequences or a willingness to inflict injury. Mandeville Mills v. Dale, 2 Ga. App. 607 (58 S. E. 1060).
2. An occupier of land who places thereon a spring-gun for the purpose of preventing depredations by animals or human beings is guilty of an actionable wrong to a trespasser who enters upon the premises casually and for no unlawful purpose, and who, without warning, is shot and injured by such contrivance. 45 C. J. 750, 751; State v. Barr, 11 Wash. 481 (39 Pac. 1080, 29 L. R. A. 154, 48 Am. St. R. 890) ; Scheuermann. v. Scharfenberg, 163 Ala. 337 (50 So. 335, 24 L. R. A. (N. S.) 369, 136 Am. St. R. 74, 19 Ann. Cas. 937).
3. One who by advice, counsel, or command, procures another to commit a wrong may be held liable equally with the actual perpetrator, and may be sued separately or jointly with him; and this is true irrespective of whether there exists between the two any such relation as master and servant, or other relation giving to the one authority over the other. Civil Code (1910), § 4469; Burns v. Horkan, 126 Ga. 161 (3) (54 S. E. 946); Luke v. DuPree, 158 Ga. 590 (124 S. E. 13); Burch v. King, 14 Ga. App. 153 (2), 155 (80 S. E. 664); Lambert v. Cook, 25 Ga. App. 712 (104 S. E. 509) ; Evans v. Cannon, 34 Ga. App. 467 (2) (130 S. E. 76) ; Morris v. Gibson, 35 Ga. App. 689 (134 S. E. 796).
4. Applying the above rulings, there was some evidence to authorize the verdict against the defendant as procurer. There was no merit in any of the exceptions -to the charge of the court or to the refusal of requests to charge. The court did not err in refusing a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.